        Case: 3:19-cv-00984-slc Document #: 7 Filed: 04/14/20 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN


JULIE HAMMELL
                   Plaintiff,

vs.

                                      Case No.       19-cv-984
LINCOLN LIFE ASSURANCE
COMPANY OF BOSTON


                    UNOPPOSED MOTION FOR DISMISSAL



      The Plaintiff, Julie Hammell., by her attorneys Hawks Quindel, S.C., hereby

moves to dismiss the above-captioned matter with prejudice and without costs,

pursuant to the settlement reached between the parties. Plaintiff’s Counsel has

spoken with Counsel for Defendant and there is no objection to this motion.


      Dated: April 14, 2020

                                HAWKS QUINDEL, S.C.

                          By:   /s/ Lynn K. Lodahl
                                William E. Parsons, SBN: 1048594
                                Email: wparsons@hq-law.com
                                Lynn K. Lodahl, SBN 1087992
                                Email: llodahl@hq-law.com
                                409 East Main Street
                                P.O. Box 2155
                                Madison, Wisconsin 53701-2155
                                Telephone: 608/257-0040
                                Facsimile: 608/256-0236

                                Attorneys for Plaintiff, Julie Hammell
